Title: To James Madison from William C. C. Claiborne, 24 March 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


24 March 1804, New Orleans. “The contents of your private letter gave me great pleasure; the permanent residence of Moralis in Louisiana, I should greatly regret.…
“The Marquis De Casa Calvo is the enemy of Moralis, and a hint from me to the Marquis, that Moralis’s removal from Louisiana, would be agreeable, will (I believe) effect the object.
“Moralis is a sensible, intrigueing, designing, base man; he authorized the speculations in Florida, and is no doubt personally interested in them; his immense wealth and his great indulgence to men who care not by what means they make money, have given him an influence, which may be used to promote fraudulent proceedings in this province, and when the occasion serves, to the injury of the United States.
“Moralis has expressed a desire to remain in New-Orleans, and I learn has solicited the appointment of Spanish consul for this port: in this application he will receive the patronage of M. Laussat, who is of late very intimate and apparently friendly with him: that this intimacy does not result from disinterested friendship I am well convinced; but I am at some loss to determine, whether it is the effect of a political manoeuvre, or a private view; whether it is with a design to use Moralis as an Agent of France, or to favour a marriage between a cousin of Laussat, (of the name of Blanche) and a daughter of Moralis, which is said to be in contemplation; This Mr. Blanche is the person, that Laussat proposed leaving as the French Commercial Agent at New-Orleans.
“It will be some time, before Louisiana, will be free’d from the mischiefs which her late Government occasioned; among these, I consider the depravity of morals, as the greatest: The love of wealth and of luxurious dissipation had nearly acquired the ascendancy of every other passion, and almost every means of making money, that did not subject a man to immediate detection and punishment was thought justifiable.

“I fear it will be many years, before this avaricious and fraudulent disposition can be expelled, and integrity, industry and economy become generally prevalent.”
 

   
   RC, two copies (DLC). First RC 3 pp.; in a clerk’s hand, signed by Claiborne; marked “(Private).” Second RC marked duplicate. Printed in Carter, Territorial Papers, Orleans, 9: 201–2.



   
   JM to Claiborne, 20 Feb. 1804 (second letter).



   
   Claiborne referred to Jean Paul Blanque.


